OFFICE   OF THE ATTORNEY    GENERAL     OF TEXAS
                       AUSTIN




Eomrable C. '~.~oodrow
                    Laughlin
county Attorney
Jim Wsll.rr County
Aliae, TexatI
                          Opinion No. o-4
Dear Fir:




                                  vised civil stitutbs or
                                 who desire to marry
                                        the lioenm
                                  p Clerk
                             uthorieed by law to oele-
                             many, whhiahshall be
                          o oelebrate euoh marriage.'
                       Jobllson,61 -.W. 143, the Court
                      under the cirs;umstenoes of this
                    kssanot authorized to issue this
                      the consent of the parent, -
                     under the age 0r fourteen  - still
    we are or the oplnlon thot the plalntMr la estopped
    ironirecovering, and under the rSOt6 no other jUd&
    ment would have been properly rendered.'
Iionor8bla C. Woodrew Laughlin, Pa@        2


              'It la thereron, tha o~lnlon or th14 atrho
        that where the m4le la under airtoea  or bhe romale
        i6 undOr fOurt446 that the COUnty Clerk ha6 no au-
        thority whatever to lrsua a marrlap lloenae   and
        #et in suoh a Olae the County Clerk la oompelled
        by law to r4fuas  to issue the a4me.*

          A6 QOmOd   out in your letter Article 4603 provide6
that male6 under airtean and rem6106 under rart46n y44ra o*
6g4 ah411 not marry.
          It might 41~ b4 noted that Art1016 4607 provIdea
that it ah411 not be lawful ror any perlronor aauoaal~
blood or their desoend4nto to Intermarry with Pfrloana or
the deaoendenta  or Afrlosn~.
               Art1014 4605 read6 44 rollowar
              Vo olerk ah@11 168~4 l lioenae without the
        oona4nt or bho psnnt or Ctuardlsn4f ths partlea
        applyIn&   it there be a guardian.       Suoh oonmaf
        may k gIvea In person,      or In writ1     algnedaad
        loknowledged by amid parent or guard“(san berow
        6n offloer ruthorlzed     to takr 4oknowl4dmsnt8,
        unless the psrtier 60 applylog are, In the o6ae
        or the lasletwenty-one yern of age, and in oaae
        or the ibraalealghtoen yearn or a@.         xr theru
        be may doubt In tha mind of th4 olsrk, he ahall
        not issue  arid lloenae unleaa therm ah411 be pre-
        aentrd to bin 6 sworn oertiiloete       from th4 parent
        or guardian or 601~ person other than the oon-
        treating psrtiea that the 4oqtraotlng g6rtfo6
        hat4 attained the age6 siar46U.d. Fiothlw h4nln
        ahail b4 oonrtrued     to 6rr0ot the lsernanae or
        marrlrge 1104nse In aedu4tlon proaeoutlon.         rr
        6 minor has neither peront      nor gufmdlan, then
        the olerY shall not issue      a lIosn64 without the
        consent of the ooontg judpJ,or the oounty 0r the
        ~~idenoe Or euoh minor, auoh consent        to b4 in
        writing and elgned and croknowledgedby 6uoR
        oounty judge.      P.D., 4667; Aota lP11, p. 63.*
               Thereno is~rovl~icm    in the above ,Artiols for the
Clerk     to      lloense
               144~4   4       to me146 under 16 or fern6146under
14, ~V.LI with tha written       oonesnt Of the psr4nt or ~~;A:xI.
mere 10 only n provision for thr         Blerk to i**u@ 6 E
Bonorable      C. ploodrow Laughlin, saga f


w melea over airteen    an& under ,trrnty-one and femalea over
fourteen  end under eighteen,  ~4th tha oonaent of the r;arant
OF gunrdlsn,  lr there be a guardian.
              In like mnner there 16 no Frovlalon       in the above
&tl.ole     4605 ror the Clerk to laauo a lloenae       to tboae pro-
hibltod     rrom marrying a8 set rorth-in Artlole       4607.
              In other     words there la ma provlrsion in the atdutoa
rutborlzing      the     Clerk to laaw a marrIs(F lioenee    to thoaa
rho   me    speslrloally       prohlbltrd iros entering Into the aurlago
relation.
              we thsrorore   mawor   youx puostlon   In the negatlw.

                                                 Vsrg truly   par*